MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                       Feb 18 2020, 9:00 am

precedent or cited before any court except for the                      CLERK
purpose of establishing the defense of res judicata,                Indiana Supreme Court
                                                                       Court of Appeals
collateral estoppel, or the law of the case.                             and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Leanna Weissmann                                       Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                  Attorney General of Indiana
                                                       Evan Matthew Comer
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

P.M.,                                                      February 18, 2020
Appellant-Respondent,                                      Court of Appeals Case No.
                                                           19A-JV-2365
        v.                                                 Appeal from the Decatur Circuit
                                                           Court
State of Indiana,                                          The Hon. Timothy B. Day, Judge
Appellee-Petitioner.                                       Trial Court Cause Nos.
                                                           16C01-1907-JD-244
                                                           16C01-1907-JD-243
                                                           16C01-1902-JD-53



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020           Page 1 of 16
                                           Case Summary
[1]   For actions taken in January, May, and July of 2019, the State alleged in three

      separate cause numbers that P.M. committed what would be Level 6 felony

      theft of a firearm, Level 6 felony obstruction of justice, Level 6 felony

      residential entry, Class A misdemeanor carrying a handgun without a license,

      Class A misdemeanor resisting law enforcement, two counts of Class A

      misdemeanor theft, Class B misdemeanor unauthorized entry of a motor

      vehicle, and Class C misdemeanor possession of paraphernalia if committed by

      an adult. P.M. eventually admitted to committing theft in cause number

      16C01-1907-JD-244 (“Cause No. 244”), theft in cause number 16C01-1907-JD-

      244 (“Cause No. 243”), and, in cause number 16C01-1902-JD-53 (“Cause No.

      53”), theft of a firearm, carrying a handgun without a license, resisting law

      enforcement, and unauthorized entry of a motor vehicle. Noting the many

      failures of less-restrictive placements to cause P.M. to reform himself, the

      juvenile court ordered P.M. committed to the Indiana Department of

      Correction (“the DOC”) for an indeterminate term. P.M. contends that the

      juvenile court abused its discretion in ordering him committed to the DOC.

      Because we disagree, we affirm.


                            Facts and Procedural History
[2]   P.M. was born on April 10, 2002, and began having problems at an early age.

      Beginning in 2008, P.M. has received counseling from Centerstone after he was

      diagnosed with ADHD, anxiety disorder, oppositional defiant disorder, and

      parent–child relational problem. In 2009, P.M. started a fire in his

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 2 of 16
      grandmother’s house, nearly destroying it. In September of 2009, P.M. was

      expelled from a summer youth program and a vacation Bible school due to

      verbal and physical aggression and admitted for inpatient treatment for

      behavioral difficulties. In November of 2011, P.M. took a mobile telephone to

      school that contained pornographic images, which he showed to other students.

      Between November 2 and 7, 2011, P.M. was placed at Whitewater Valley Care

      Pavilion after expressing suicidal and homicidal ideation.

[3]   More recently, and prior to the events at issue in this appeal, P.M. was found

      delinquent for committing battery resulting in bodily injury, criminal trespass,

      escape, and conversion and for leaving home without permission. P.M. has

      been placed on probation several times and has violated the terms of probation

      by committing such acts as unauthorized entry to a motor vehicle, leaving

      home without permission, illegal consumption of an alcoholic beverage,

      multiple drug screens that were positive for marijuana, and truancy. At least

      once previously, P.M. was placed on home detention but was terminated from

      the program after he cut a monitoring device from his ankle. The resulting

      escape charge, as well as other probation violations, led to P.M.’s commitment

      to the DOC in April 2017. After his release, P.M. was returned to the DOC for

      violating parole in March of 2018. P.M. was released again from the DOC in

      May of 2018 and remained on parole until November of that year.

                                           I. Cause No. 53
[4]   On January 16, 2019, Decatur Sheriff’s Deputy Eric Blodgett was dispatched to

      investigate a call regarding a suspicious juvenile male who was reported to be

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 3 of 16
      breaking into vehicles in the Hillcrest neighborhood of Greensburg. At 2:21

      a.m., Deputy Blodgett saw a male subject matching the description he was

      provided, pulled his vehicle over, and turned off his headlights. Shortly

      thereafter, Deputy Blodgett observed the juvenile, who turned out to be P.M.,

      walking in-between houses and near several vehicles. Deputy Blodgett

      approached P.M. with his emergency lights activated. After seeing Deputy

      Blodgett approaching, P.M. turned and started to walk away. The uniformed

      Deputy Blodgett pulled up alongside P.M. and ordered him to stop, but P.M.

      refused, asked “what the f[***] for?”, and ran behind a nearby house. Ex. Vol.

      p. 9. After a brief pursuit, Deputy Blodgett tackled P.M. to the ground and

      restrained his hands. P.M. was taken into custody and a handgun was

      recovered from his person.

[5]   During an interview with authorities, P.M. admitted that he had been in

      possession of the handgun, which he knew to be loaded, and also admitted that

      he had stolen the handgun from a vehicle parked near a school building several

      days earlier and his intent was to sell the weapon. On February 14, 2019, the

      State filed a delinquency petition in which it alleged that P.M. had committed

      what would be Level 6 felony theft of a firearm, Level 6 felony obstruction of

      justice, Class A misdemeanor carrying a handgun without a license, Class A

      misdemeanor resisting law enforcement, and Class B misdemeanor

      unauthorized entry of a motor vehicle if committed by an adult.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 4 of 16
                                         II. Cause No. 243
[6]   On May 17, 2019, P.M. and another juvenile were in the Greensburg Walmart

      store when asset protection personnel observed them put bottles of liquor into

      their backpacks. After P.M. and his companion walked past the last point of

      purchase, asset-protection personnel approached them, and police were

      dispatched to the scene. On July 16, 2019, the State filed a delinquency petition

      in which it alleged that P.M. had committed what would be Class A

      misdemeanor theft if committed by an adult.

                                        III. Cause No. 244
[7]   Early in the morning on July 7, 2019, P.M. was a passenger in a vehicle that

      was stopped by Greensburg Police Officer Derek Fasnacht. When Officer

      Fasnacht approached the car, he detected the odor of marijuana emanating

      from inside the vehicle, and he subsequently ordered the occupants, including

      P.M., to exit the car. A search of the interior of the Buick revealed the presence

      of a marijuana grinder with plant residue on it. Also in the backseat, near

      where P.M. had been sitting, Officer Fasnacht found a pair of Air Jordan

      basketball shoes, a PlayStation 4 video gaming console, a purple and teal

      PlayStation 4 controller, and a gray plastic garbage bag that contained another

      PlayStation 4 console, multiple PlayStation 4 video games, and virtual-reality

      equipment.

[8]   Later that morning, Officer Fasnacht received a report from Jesse McClinic,

      who claimed that several items had been stolen from his home overnight.

      Officer Fasnacht was dispatched to McClinic’s residence, where McClinic

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 5 of 16
       informed him that he was missing two PlayStation 4 consoles, multiple video

       games, movies, and pieces of virtual-reality equipment. McClinic informed

       Officer Fasnacht that there were no signs of forced entry at the residence, and

       he indicated that the only other individuals who had a key to the home were his

       mother and his former roommate, Trent Ruble.

[9]    The next day, after learning that a person matching P.M.’s description had

       attempted to sell a PlayStation 4 with no serial number, police travelled to

       P.M.’s home and spoke to him. During the interview, P.M. produced a

       PlayStation 4 console, several games, and a controller from his backpack,

       claiming that he had received them from a friend. Later that same day, P.M.

       and his mother (“Mother”) were called to the Greensburg Police Department

       where, after being advised of their Miranda rights, they consented to an

       interview. P.M. eventually acknowledged that Trent Ruble had let him into

       McClinic’s residence. On July 17, 2019, the State filed a delinquency petition

       in which it alleged that P.M. had committed what would be Level 6 felony

       residential entry, Class A misdemeanor theft, and Class C misdemeanor

       possession of paraphernalia if committed by an adult.

                            IV. Common Procedural History
[10]   The juvenile court held an initial hearing in Cause Nos. 53, 243, and 244 on

       July 23, 2019, and P.M. admitted to committing theft in Cause No. 244, theft in

       Cause No. 243, and, in Cause No. 53, theft of a firearm, carrying a handgun

       without a license, resisting law enforcement, and unauthorized entry of a motor

       vehicle. The juvenile court ordered P.M. to undergo a pre-dispositional

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 6 of 16
       diagnostic evaluation with the DOC and further ordered P.M. detained until his

       dispositional hearing. From August 7 to August 27, 2019, P.M.’s diagnostic

       evaluation was conducted at the Logansport Juvenile Detention Facility.

[11]   During P.M.’s evaluation with psychiatric social service specialist Mary

       Ingram, P.M. disclosed the use of multiple illegal substances, including daily

       use of marijuana since the age of eight or nine, weekly use of prescription pills

       since the age of thirteen, and ecstasy use every other day. Ingram noted that

       P.M. expressed frustration with his lengthy history of residential placements

       and admitted that his relationship with Mother was poor. P.M. informed

       Ingram that his father (“Father”) was willing to allow P.M. to reside with him,

       and Ingram recommended that the juvenile court attempt a placement with

       Father if he is willing, as well as strict court supervision to ensure that P.M.

       would be successful with community-based services. Ingram also stated,

       however, that if P.M. “fail[ed] to cooperate with the stipulations of his

       probation, placement in a structured residential treatment setting is

       recommended.” Ex. 1 p. 26.

[12]   Dr. Ellen Keris, Ph.D., performed a psychological examination, which included

       a battery of assessments, the results of which led Dr. Keris to diagnose P.M.

       with childhood-onset conduct disorder and polysubstance abuse. Through her

       observations, Dr. Keris also disputed several previous diagnoses that P.M. had

       received from other service providers over the years, including diagnoses of

       autism spectrum disorder, ADHD, and certain thought disorders. Dr. Keris

       concluded that P.M.’s conduct-disorder diagnosis is “[h]ighly [l]ikely to develop


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 7 of 16
       into Antisocial Personality Disorder once he turns 18.” Ex. Vol. p. 33. Dr.

       Keris determined that treatment of P.M. would likely be “difficult” based on

       her observations due to P.M.’s desire to manipulate treatment providers, and

       she found that P.M. appears to have “functioned the best while in the DOC[.]”

       Ex. Vol. p. 34.

[13]   The final of P.M.’s three evaluators was Dr. Shivani Sharma, M.D., who

       performed a substance-abuse and mental-status examination on P.M. Dr.

       Sharma concluded that P.M. appeared to be “at risk for violent behavior,

       oppositional behavior, and aggression.” Ex. Vol. p. 64. Dr. Sharma also

       expressed concern that if P.M. could remain with family members, he “may

       continue to run away in times of conflict.” Ex. Vol. p. 64. These findings led

       Dr. Sharma to recommend that P.M. be placed in a “temporary group

       home/residential” until his relationship with family could be stabilized. Ex.

       Vol. p. 64.

[14]   From July 23 to August 6, 2019 (prior to P.M.’s diagnostic evaluation), and

       from August 23 to September 11, 2019 (immediately following his diagnostic

       evaluation), P.M. was housed in the Johnson County Juvenile Detention

       Center (“the JCJDC”). In the approximately one month that P.M. was in the

       JCJDC, thirteen incident reports were filed against him for behavioral

       problems, including spitting on staff members and student detainees, punching

       the wall, kicking his room door and windows, cursing at staff members and

       other student detainees, disrupting the educational environment, threatening

       female student detainees, willfully obscuring the monitoring camera in his


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 8 of 16
       room, and shattering a plastic cup and retaining shards of the cup hidden in his

       room. P.M.’s behavior was so erratic that he was removed from the facility’s

       general population. Facility staff attempted multiple interventions to improve

       P.M.’s behavior, but these were largely unsuccessful. For example, P.M. would

       cover the camera in his room to prevent facility staff from monitoring him.

       Additionally, P.M.’s behavior prevented him from being offered school time at

       the facility, and he also frequently refused personal-hygiene time.

[15]   The juvenile court held a dispositional hearing in P.M.’s cases on September

       11, 2019. At the hearing, P.M. testified and requested that the juvenile court

       place him on home detention with Father. Father also testified, and he too

       requested that P.M. be placed on home detention under his supervision. Father

       explained that he had developed a safety plan for P.M. Under his proposal,

       Father planned for P.M. to work with him in Cincinnati, Ohio, for a maximum

       of nine hours per day, at least five days a week. During the remaining time,

       P.M. would be alone and unsupervised inside a room at Father’s workplace

       while Father finished out the workday. According to Father, P.M. would also

       be expected to complete educational tasks once he and Father arrived home at

       night, usually between the hours of 8:00 and 11:00 p.m.

[16]   When Mother took the stand, she testified that P.M. would not be allowed to

       reside in her home upon his release from State custody. Mother described her

       relationship with P.M. as “toxic” and further stated that P.M. was “very

       disrespectful, and rude, and arrogant; [and] treats females horribly.” Tr. Vol. II

       p. 119. Mother stated that she believed that P.M. posed a safety risk for her


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 9 of 16
       other children at home due to his violent behavior and the fact that he

       continuously brought drugs into the home.

[17]   The juvenile court rejected P.M.’s request to be placed on home detention with

       Father. Specifically, the juvenile court took issue with arguments raised by

       P.M. claiming that he had never been treated for an autism diagnosis. After

       reviewing P.M.’s history of delinquency adjudications, the juvenile court

       concluded that the most suitable placement for P.M. was a commitment to the

       DOC:

               I have not let this child down. I have not institutionalized this
               child. I have done everything I can do since I’ve been a judge, to
               try to help this child.
               Ms. Schilling looked up for me this week, how much money has
               been spent to try to help this child. Can you believe over
               $300,000 has been spent to try to help this child? So, don’t give
               me that crap of you’re not doing enough for him, we’ve done
               plenty for him. We have done every gamut of service that I can
               think of. He’s had homebound services. He’s been in residential
               treatment. He’s been with the Department of Corrections of
               Johnson County. He’s been on home detention. He’s failed
               them all.
       Tr. Vol. II pp. 127. In its dispositional order, the juvenile court took judicial

       notice of the other cases in which P.M. had previously been ordered into

       “services, placement, and wardships[,]” namely, cause numbers 16C01-1506-

       JD-172, 16C01-1410-JD-318, 16C01-1408-JD-221, 16C01-1305-JM-77, 16C01-

       1202-JC-37, 16C01-0911-JC-310, and 16C01-0904-JM-109. Appellant’s App.

       Vol. II p. 94. The juvenile court granted wardship over P.M.to the DOC for an

       indeterminate term.

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 10 of 16
                                  Discussion and Decision
[18]   P.M. contends that the juvenile court abused its discretion in ordering him

       committed to the DOC for an indeterminate time. A juvenile court is accorded

       “wide latitude” and “great flexibility” in its dealings with juveniles. J.S. v. State,

       881 N.E.2d 26, 28 (Ind. Ct. App. 2008). “[T]he choice of a specific disposition

       of a juvenile adjudicated a delinquent child is a matter within the sound

       discretion of the juvenile court and will only be reversed if there has been an

       abuse of that discretion.” Id. The juvenile court’s discretion in determining a

       disposition is subject to the statutory considerations of the welfare of the child,

       the safety of the community, and the policy of favoring the least-harsh

       disposition. Id. An abuse of discretion occurs when the juvenile court’s action

       is “clearly erroneous” and against the logic and effect of the facts and

       circumstances before it. Id.

[19]   The goal of the juvenile process is rehabilitation rather than punishment. R.H.

       v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). “Accordingly, juvenile

       courts have a variety of placement options for juveniles with delinquency

       problems, none of which are considered sentences.” Id. Indiana Code section

       31-37-18-6(1)(A) provides that “[i]f consistent with the safety of the community

       and the best interest of the child, the juvenile court shall enter a dispositional

       decree that is in the least restrictive (most family like) and most appropriate

       setting available.” “[T]he statute contains language that reveals that a more

       restrictive placement might be appropriate under certain circumstances.” J.S.,
881 N.E.2d at 29. The law requires only that the disposition selected be the


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 11 of 16
       least restrictive disposition that is “consistent with the safety of the community

       and the best interest of the child.” D.S. v. State, 829 N.E.2d 1081, 1085 (Ind. Ct.

       App. 2005).

[20]   Here, neither P.M.’s interests nor those of his community are best served by a

       placement outside of the DOC. P.M.’s history indicates that his many

       placements, both in an out of the DOC, have failed to reform him. Prior to the

       delinquency adjudications at issue in this appeal, P.M. was found delinquent

       for committing battery resulting in bodily injury, criminal trespass, escape,

       conversion, and leaving home without permission. P.M. has been placed on

       probation several times and has violated the terms of probation several times.

       At least once previously, P.M. was placed on home detention but was

       terminated from the program after cutting his monitoring device from his ankle.

       The resulting escape charge, as well as other violations of the terms of

       probation, led to P.M.’s commitment to the DOC in April 2017. After his

       release, P.M. was returned to the DOC for violating parole in March of 2018.

       P.M. was again released in May 2018 and remained on parole until November

       of that year, only to commit the theft-related offenses in Cause No. 53 three

       months later.

[21]   Moreover, P.M. has a long history of violent behavior that includes multiple

       batteries involving Mother, Mother’s boyfriend, his grandmother, and another

       juvenile placed at the Youth Opportunity Center with P.M. In 2011, P.M.

       expressed “homicidal ideation” toward the son of Mother’s boyfriend. Ex. Vol.

       p. 30. On one occasion during his previous commitment to the DOC, P.M.


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 12 of 16
       disclosed to medical staff that he had been “waiting all day to cut somebody

       up.” Ex. 1 p. 31. Not only has P.M.’s behavior not improved over time, it has

       worsened: during P.M.’s detention pending disposition in this cases at issue in

       this appeal, he accrued thirteen disciplinary reports while housed in the JCJDC,

       one of which was for spitting on female residents while another involved an

       incident where he struck a staff member.

[22]   It is undisputed that P.M. suffers from several mental-health and behavioral

       disorders that are, to varying degrees, related to his delinquent acts. Past

       services, however, have not been effective. As Dr. Keris opined, P.M. is

       generally “quite resistant to treatment” for these illnesses. Ex. 1 p. 33. Past

       services ordered for P.M. include counseling, home-based services, and

       inpatient residential treatment programs, none of which have taken. P.M.

       refused outright to participate in home-based treatment sessions and out-of-

       home therapy when ordered into services in the past. Most recently, P.M. was

       ordered into a residential placement at Fayette Regional Care in 2018, which

       ended in P.M.’s unsuccessful termination from the program after he was

       observed making gang signs to his peers and found in possession of tobacco

       products in his room. According to Dr. Keris, P.M.’s “reported mental health

       symptoms appear [] to almost be a source of pride and validation for poor

       behaviors and while he endorsed several problems, behavioral observations

       contradicted them all.” Ex. 1 p. 31. In summary, P.M.’s history is one of

       worsening behavior and failure of all previous attempts to address it. We see

       little in the record to suggest that a less-restrictive placement will work this time.


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 13 of 16
[23]   P.M. points to Rebecca Kime’s testimony to support his argument that the

       juvenile court should have ordered a placement less restrictive than the DOC.

       Kime testified that placement in Father’s home was in P.M.’s best interests

       because it would permit him to receive treatment for autism spectrum disorder,

       for which P.M. had never before been treated through court-ordered services.

       Kime never testified, however, that there was any kind of causal nexus linking

       P.M.’s delinquent behavior to his autism diagnosis, and P.M.’s autism

       diagnosis was rejected by Dr. Keris during P.M.’s diagnostic evaluation in any

       event. The juvenile court was under no obligation to credit Kime’s testimony

       and did not. P.M.’s argument is an invitation to reweigh the evidence, which

       we will not do. See J.S. v. State, 110 N.E.3d 1173, 1175 (Ind. Ct. App. 2018),

       trans. denied.

[24]   P.M. also relies on two cases, R.A. v. State, 936 N.E.2d 1289 (Ind. Ct. App.

       2010), and E.H. v. State, 764 N.E.2d 681 (Ind. Ct. App. 2002), trans. denied, in

       which we overturned juvenile court dispositions for juveniles with serious

       mental illnesses. While P.M. is correct that both he and the respondent in R.A.

       have histories that include diagnosed psychological illnesses, the two cases are

       otherwise easily distinguished. In R.A., we reversed the juvenile court’s

       decision to commit the respondent to the DOC because the respondent, unlike

       P.M., had “no prior contact with the juvenile justice system” and because

       multiple mental-health experts testified—with the State’s agreement—that

       placement in a residential facility was in the best interests of both the child and

       the community. R.A., 936 N.E.2d at 1291. As mentioned, P.M. has had many


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 14 of 16
       unsuccessful contacts with the juvenile justice system, and there is certainly no

       consensus that he is suffering from serious mental illness or that residential

       placement is in his, or the community’s, best interests.

[25]   In E.H., 764 N.E.2d at 686, we reversed a juvenile’s commitment to the DOC

       after concluding that the record established that the juvenile had made

       “considerable progress” while undergoing treatment in a less-restrictive

       placement and that his lack of a history of violence meant that he presented no

       threat to the community. E.H., like R.A., is easily distinguished. In contrast to

       the juvenile in E.H., P.M. has no history of success in less-restrictive

       placements, and the escalating seriousness of his criminal behavior supports a

       conclusion that he does, in fact, pose a threat to the community. P.M.’s

       reliance on R.A. and E.H. is unavailing.

[26]   Finally, P.M. argues that he should have been placed with Father. As the

       juvenile court concluded, however, Father is an inappropriate placement for

       P.M. due to his undisputed criminal history, history of family violence, and

       historical lack of involvement with P.M. Father himself acknowledged during

       the dispositional hearing that he had essentially “abandoned” P.M. Tr. Vol. II

       p. 65. Moreover, Father’s safety plan for P.M. would have required P.M. to be

       away from home for between twelve and sixteen hours each day with lengthy

       periods of time spent without adult supervision. The safety plan would permit

       P.M. to work with Father for a maximum of nine hours per day, with the

       remaining time being spent alone and unsupervised in a room at Father’s place

       of employment while Father continued to work. In sum, P.M. is asking to be


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 15 of 16
       placed with a father who has never parented him before and for us to endorse a

       safety plan that fails to provide the structure and supervision necessary to

       ensure that he receives the educational and rehabilitative services that he

       requires. P.M. has not established that a placement with Father would be in

       either his or the community’s best interests.

[27]   The juvenile court’s decision to order P.M. committed to the DOC was not an

       abuse of its broad statutory discretion. The record supports a conclusion that

       P.M. is likely to benefit most from a highly restrictive placement in the DOC, as

       it is the only placement that both ensures P.M. has access to treatment while

       preventing him from committing new delinquent acts. We conclude that the

       juvenile court’s decision was not contrary to the facts and circumstances before

       it.

[28]   We affirm the judgment of the juvenile court.


       Robb, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2365 | February 18, 2020   Page 16 of 16